406 So.2d 1297 (1981)
Norman David POLLREISZ, Appellant,
v.
STATE of Florida, Appellee.
No. AD-54.
District Court of Appeal of Florida, First District.
December 11, 1981.
*1298 Carl S. McGinnes, Asst. Public Defender, for appellant.
Jim Smith, Atty. Gen., Gregory C. Smith, Asst. Atty. Gen., for appellee.
PER CURIAM.
Appellant seeks review of a probation order requiring restitution of an amount equal to the full value of the aggregate thefts committed by appellant and a co-defendant. We affirm the order appealed.
Appellant has been placed on probation with a requirement that he make full restitution, while his co-defendant has been sentenced to a term of imprisonment with no requirement of restitution. We find no error in this procedure. Of course, a probationer may not be required to make restitution in excess of the amount of damage caused by his criminal conduct. Fresneda v. State, 347 So.2d 1021 (Fla. 1977). But where criminal activity is undertaken in concert with others, the method of pro-rating any required restitution is a matter within the discretion of the trial judge. Cf., B.A.D. v. State, 379 So.2d 1311 (Fla. 1st DCA 1980). We find no abuse of discretion in the circumstances of the present case.
The order appealed is affirmed.
McCORD, LARRY G. SMITH and WENTWORTH, JJ., concur.